IT IS SO ORDERED.            9/4/2019


HONORABLE SARA LIOI
UNITED STATES DISTRICT JUDGE

                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

     JUSTINA GORSHA, on behalf of herself and all )
     others similarly situated,                   )          Case No. 1:19-cv-01905
                                                  )
                     Plaintiff,                   )          Judge Sara Lioi
                                                  )
             vs.                                  )
                                                  )
     HUMMINGBIRD HOME CARE, LLC, et al, )
                                                  )
                                                  )          STIPULATION AND PROPOSED ORDER
                     Defendants.                  )          FOR CONDITIONAL CERTIFICATION,
                                                  )          NOTICE, DUE DILIGENCE EXCHANGE
                                                  )          AND MEDIATION

               The parties believe they can avoid substantial litigation costs by entering into certain

       stipulations, exchanging due diligence materials, and negotiating a global settlement. Therefore,

       subject to the Court’s approval, the parties hereby stipulate as set forth below and consent to

       the entry of this stipulation as an order of the Court. The stipulated matters consist of (1)

       conditional certification of the case as a collective action under the Fair Labor Standards Act,

       29 U.S.C. § 216(b), on behalf of Plaintiff and others similarly situated, as defined herein, (2)

       provisions regarding the distribution of notice to potential opt-ins, (3) informal exchange of

       documents and information between the parties enabling them to conduct due diligence

       regarding the claims and issues, and (4) the exploration of settlement.

               The following stipulations shall become effective between the parties upon the entry or

       endorsement of this stipulation as an order of the Court or the entry of a separate order approving

       the stipulation and ordering the matters contemplated.




                                                         2
                                   CONDITIONAL CERTIFICATION

        1.      Section 216(b) of the FLSA provides that “[a]n action to recover the liability

prescribed” by the Act “may be maintained against any employer… by any one or more

employees for and on behalf of himself or themselves and other employees similarly

situated.” Section 16(b) specifies that “[n]o employee shall be a party plaintiff to any action

unless he gives his consent in writing to become such a party and such consent is filed in the

court in which such action is brought.” Conditionally certifying a case as a collective action

under § 216(b) permits notice to be given to potential opt-ins informing them of the collective

action and permitting them to join the case pursuant to § 216(b). Comer v. Wal-Mart Stores,

454 F.3d 544, 546-48 (6th Cir. 2006). See Myers v. Hertz Corp., 624 F.3d 537, 555, n.10 (2d

Cir. 2010) (conditional certification’s sole effect is “to facilitate the sending of notice to potential

class members”).

        2.       The parties stipulate that this case may be conditionally certified by the Court as

a collective action under § 216(b) on behalf of Plaintiff and others similarly situated, defined

as:

                All former and current Home Health Aides, or similar
                home care providers with different job titles, who
                worked more than 40 hours in one or more workweeks
                between August 30, 2016 and the present (the “Collective
                Class Members”).


                               PROVISIONS REGARDING NOTICE


        3.       The parties will jointly file a proposed plan for notice which shall include (i) the

form of the proposed notice, (ii) the compilation of a roster of present and former employees

to whom the notice will be sent, and (iii) logistical details of the distribution.




                                                     3
        4.       First, however, the parties respectfully ask the Court to postpone notice so that the

proposed due-diligence exchange and settlement discussions can take place. If the that discussion

is unsuccessful, the parties will engage the services of a mediator. If the parties are ultimately unable

to settle this case, they will jointly ask the Court to approve a notice informing potential opt-ins of

this case and enabling them to participate.

                                  DUE DILIGENCE EXCHANGE


        5.       For purposes of due diligence, the parties will exchange documents and

information on or before September 16, 2019, as follows:

                (a)     Defendant will provide, in Excel format, a spreadsheet identifying,

                        by dates of employment, all Collective Class Members during the

                        period beginning August 30, 2016 through the present.

                (b)     Defendant will provide, in Excel format, time, payroll and other

                        data for all Collective Class Members, showing their base hourly

                        wages for each workweek, the amount of regular and overtime

                        hours worked during each workweek, and the amount and dates of

                        wages paid.

                (c)     Defendant will provide, in Excel or PDF format, travel records for

                        all Collective Class Members, including but not limited to times

                        that Collective Class Members were working, and the addresses at

                        which Collective Class Members worked.

                                    SETTLEMENT DISCUSSIONS


        6.       Following the due diligence exchange, the parties will engage in settlement

discussions. If those discussions are unsuccessful, the parties will engage in mediation with a

                                                    4
mediator selected by mutual consent.

       7.      The parties agree that applicable statutes of limitations shall be tolled from

August 30, 2019.



 Respectfully submitted,

/s/ Shannon M. Draher       _________                /s/Barry Y. Freeman
Shannon M. Draher (0074304)                          Barry Y. Freeman (0062040)
Nilges Draher LLC                                    Buckingham, Doolittle & Burroughs, LLC
7266 Portage St. NW                                  1375 E. 9th Street, 17th Floor
Suite D                                              Cleveland, OH 44114
Massillon, Ohio 44646                                Telephone: (216) 736-4223
Telephone:    (330) 470-4428                         Facsimile: (216) 615-3023
Facsimile:    (330) 754-1430                         Email: bfreeman@bdblaw.com
Email:        sdraher@ohlaborlaw.com
                                                     /s/Phillip A. Ciano
Christopher J. Lalak (0090079)                       Phillip A. Ciano (0066134)
Nilges Draher LLC                                    Ciano & Goldwasser, LLP
614 West Superior Ave                                ETON Tower
Suite 1148                                           28601 Chagrin Blvd., Suite 250
Cleveland, OH 44113                                  Beachwood, OH 44122
Telephone:     (216) 230-2955                        Telephone: (216) 658-9900
e-mail:        clalak@ohlaborlaw.com                 Email: pac@c-g-law.com

Counsel for Plaintiffs                               Attorneys for Defendant




                                                 5
